A copy of this preliminary short form prospectus has been filed with the securities regulatory authorities in each of the provinces of Canada, but has not yet become final for the purpose of the sale of securities.Information contained in this preliminary short form prospectus may not be complete and may have to be amended.The securities may not be sold until a receipt for the short form prospectus is obtained from the securities regulatory authorities. This short form prospectus constitutes a public offering of these securities only in those jurisdictions where they may be lawfully offered for sale and therein only by persons permitted to sell such securities.No securities regulatory authority has expressed an opinion about these securities and it is an offence to claim otherwise.Information has been incorporated by reference in this short form prospectus from documents filed with securities commissions or similar authorities in Canada.Copies of the documents incorporated herein by reference may be obtained on request without charge from the Chief Financial Officer, ViRexx Medical Corp., 8223 Roper Road, Edmonton, AB, T6E 6S4, Telephone (780) 433-4411, and are also available electronically at www.sedar.com. PRELIMINARY SHORT FORM PROSPECTUS Rights Offering March 31, 2008 VIREXX MEDICAL CORP. Rights to Subscribe for Common Shares Subscription Price:One Right and CA$● per Common Share Maximum Offering:CA$· million ViRexx Medical Corp. (the “Corporation” or “ViRexx”) is distributing to the holders of its outstanding common shares of record (the “Shareholders”) at the close of business (Toronto time) on Aprill, 2008 (the “Record Date”) transferable rights (the “Rights”) to subscribe for an aggregate of approximately 72,760,717 common shares (the “Shares”) of the Corporation (the “Offering”).This short form prospectus qualifies for distribution the Rights and the Shares issuable upon exercise of the Rights. The Rights are evidenced by certificates in registered form (the “Rights Certificates”), which are fully transferable outside of the United States.Each Shareholder is entitled to one Right for every common share of the Corporation held on the Record Date.Each of the Rights shall entitle the holder thereof to purchase one Share (the “Basic Subscription Right”) at a price of CA$l (the “Subscription Price”) prior to 5:00p.m. (Toronto time) on Aprill, 2008 (the “Expiry Time”).Rights not exercised before the Expiry Time will be void and of no value.Shareholders who exercise their Rights in full are entitled to subscribe for additional Shares, if available, pursuant to an additional subscription privilege (the “Additional Subscription Privilege”).See “Details of Rights Offering - Basic Subscription Right” and “Details of the Offering - Additional Subscription Privilege”. Subscription Price Dealer Manager Fee (1) Net Proceeds to the Corporation (2) Per Share …………… $· $· $· Maximum Offering ………… $· $· $· Notes: (1) The Corporation has retained Desjardins Securities Inc. (the “Dealer Manager”) to solicit the exercise of the Rights and act as financial adviser in connection with the Offering. See “Details of Rights Offering – Dealer Manager”. (2) After deducting the Dealer Manager’s advisory fee equal to 6% of the gross proceeds of the Offering (an aggregate of $l assuming the exercise of all of the Rights) but before deducting the other expenses of the Offering, estimated to be approximately $l which, together with the Dealer Manager’s advisory fee will be paid from the proceeds of the Offering.In addition to the advisory fee, the Dealer Manager will also be issued a compensation warrant (the “Dealer Warrant”) entitling the holder thereof to purchase such number of common shares of the Corporation equal to 6% of the Rights exercised under this Offering.The Dealer Warrant will be exercisable at a price of $l per common share and will expire 18 months after the completion of the Offering.This prospectus qualifies the distribution of the Dealer Warrant.See "Details of Rights Offering - Dealer Manager" and "Details of Rights Offering - Use of Proceeds". The outstanding common shares are listed and posted for trading on the Toronto Stock
